El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
■ El Fiscal del Distrito de Arecibo formuló acusación contra Rafael Rodríguez Díaz imputándole una infracción del artículo 11 de la Ley núm. 67 de 1934 (pág. 459), consis--tente en haber usado ilegal, voluntaria y maliciosamente el día 4 de marzo de 1936, en Manatí, un cartucho de dinamita, para causar daño en la casa residencia de Rosario Freytes,. haciendo explotar el mismo sobre una de las vigas del bal-cón de dicha casa. .
■ Celebrado el juicio el 30 de marzo de 1937, la corte de-claró culpable al acusado del delito imputádole y le impuso una multa de doscientos cincuenta dólares y en defecto de pago un día de cárcel por cada dólar que dejare de satisfacer no pudiendo exceder la prisión de noventa días.
Apeló Rodríguez para ante este tribunal y en su alegato sostiene que la corte sentenciadora erró al declarar sin lugar la moción de nonsuit que presentara y al condenarlo sin prueba suficiente para ello.
La prueba de cargo consistió en las declaraciones de Rosario Freytes, Hipólito Nango Larregui, Carmen Nieves, *455Luis Freytes, Rafael del Valle Sárraga y Alfredo Fabiani, y la de descargo, introducida después de declarada la mo-ción de nonsuit del acusado sin lugar, en los testimonios de Herminia Real, José Navedo y el del propio acusado.
Declaró Rosario Freytes, en resumen, que reside en Manatí donde tiene tres casas, viviendo en una de ellas con su familia; que conoce al acusado, quien le tuvo alquilada una habitación de otra de sus casas que queda como a treinta pies de la en que vive; que el primero de marzo se encontró con él y le preguntó si era cierto que babía dicho que para mudarse de la habitación cuyo alquiler no le pagaba desde hacía tres meses tenía el testigo que darle cinco dólares y le contestó que sí que era verdad, a lo que le replicó que tenía ocho hijos y no pensaba echarse encima otro más; que cuatro días después explotó la bomba en su casa. .
Larregui declaró que como a las once y media de la noche del 4 de marzo de 1936 sintió una explosión; que antes de la explosión se encontró con el acusado, hablaron y cada uno siguió rumbo a sus respectivas casas que quedan muy cerca; que poco después cuando se estaba acostando oyó la explo-sión, se levantó y vió gente parada frente a la casa de Freytes, salió y pudo ver los efectos de la explosión en la dicha casa: una viga rota y el techo atravesado por tablas, retirándose al cabo de unos minutos, sin que viera allí al acusado.
Carmen Nieves, de cuarenta y cuatro años, casada, con diez hijos, y que vive en medio de las casas habitadas por Freytes y e>l acusado, separadas la de éste y la suya por un pequeño callejón, dijo que sintió la explosión y se levantó y vió el daño que causó en la casa de Freytes; al día siguiente como a las seis de la tarde vió al acusado “recogiendo su mudanza”. Salió al balcón y se puso a conversar con Luis Freytes, que por allí pasaba, cuando oyeron “la palabra de-Rafael Rodríguez Díaz dentro del hogar: ‘volé una y dos casas que me faltan’ decía a su esposa. Lo podía oír bien. Luis siguió su camino ... y yo me eché para adentro.”
*456Repreguntada, repetidamente se mantuvo en lo dicho, ma-nifestando además, que no era enemiga del acusado, ambos eran compadres. “Desde luego” dijo, “la justicia entra por casa. Si un hermano mío es traicionero y le vuela su casa, un hermano mío, yo declaro la verdad. ’ ’
Luis Freytes, hermano de Rosario, confirmó en un todo la declaración de Carmen Nieves. Conversando con ella oyó al acusado cuando decía “esta gente se creen que soy algún tonto; volé ésta y me faltan dos casas más” y agregó: “Carmen me miró a mí y yo a ella, y seguí mi camino y me fui. Cuando regresé del pueblo se lo dije a Rosario. Se pasó a la investigación de la Policía y fuimos el sábado siguiente a la corte municipal a jurar la declaración.”
. El policía Fabiani declaró que acudió al sitio del suceso y encontró a la familia Freytes gritando, que debajo de la casa halló una mecha y un pedazo de la viga que había destrozado la explosión; que allí mismo se indicaba al acusado como autor del delito; que registraron su casa y nada encontraron en ella, lo arrestaron y lo pusieron en libertad, volviendo a arrestarlo cuatro o cinco días después.
El perito Del Valle Sárraga, después de haber examinado la mecha ocupada, a una pregunta hipotética basada' en la descripción dada por los testigos de la explosión y sus efectos, contestó:
“Si se oye el ruido fuerte de una detonación violenta y si al mismo tiempo se observa que el piso del balcón presentaba unos ori-ficios de mayor diámetro que el del techo y los demás y si además allí se observaron fragmentos del piso demostrativos de que había ocurrido desgarre por dilatación de gases, que sucede en todas las explosiones, dilatación violenta de gases, se puede contestar esa pre-gunta en la afirmativa de que en efecto ocurrió una explosión con una substancia química detonante y explosiva, y esa explosión ocu-rrió de abajo a arriba e inmediatamente'debajo del piso del balcón.”
Tal fué en substancia la evidencia que el acusado sostuvo en su moción de nonsuit que era insuficiente.
*457Desestimada la moción, declaró Herminia Real, esposa del acusado, que cuando la explosión ella y su marido estaban acostados y se levantaron y fueron a ver sus efectos; que como a la media bora los guardias registraron su casa y nada encontraron; que al día siguiente cuando se estaban mudando su marido no hizo manifestación alguna con respecto a que volara una casa y volaría dos más; que era comadre de Carmen Nieves, pero habían peleado por cuenta de una bija.
José Navedo, que dormía en un cuarto al lado del acusado manifestó que al sentir la explosión lo llamó y no le contestó y volvió a llamarlo contestándole entonces y que fue con él al sitio del suceso.
El propio acusado por último, dijo que era carpintero, que en la noche del cuatro llegó a su casa de once a once y media y después de acostado sintió una explosión que iluminó toda su casa y sacudió su cama; que la gente empezó a decir que habían volado el hospital y en esto lo llamó Navedo y le contestó que por qué se iban a levantar si era el hospital; que a los pocos momentos dijeron que era en casa de Freytes y fueron allá y estuvieron unos minutos,' volviendo a acos-tarse y así se encontraba cuando llegó la Policía a registrar su casa y lo arrestó.
Convino en que sostuvo con Rosario Freytes la conversa-ción sobre el alquiler de la casa que habitaba, pero dijo que no tuvo con él disgusto alguno, que lo que le manifestó fué que no podía pagarle porque estaba sin trabajo. Cree que ni estando loco haría las manifestaciones que puso en boca suya la testigo Nieves. Asegura que Luis Freytes no estaba por todo aquello; que cuando la mudanza estaban presentes familiares de Rosario Freytes, “doña Juana, que hace poco murió de repente y el suegro de él;” que estaba disgustado con la testigo Nieves. Niega en absoluto que fuera el autor del hecho que se le imputa y cree que su arresto se debió a que Rosario Freytes dijera a la Policía que sospechaba de *458él “porque me había salido a cobrar el mes y no había pagado y había cogido coraje.”
Tras un estudio cuidadoso del caso opinamos que habiendo merecido entero crédito al'juzgador la prueba de cargo, no cabe sostener que sea de tal manera insuficiente que no pueda basarse en ella una sentencia de culpabilidad.
Que la explosión ocurrió es evidente; que el acusado había tenido una conversación con el dueño de la casa en que vivía, que lo presenta como un hombre que es capaz no sólo de dejar de cumplir sus obligaciones si que de exigir que se le pague., en vez de él pagar, para deshacerse de él, es también claro si se cree la declaración de Rosario Freytes; y que en efecto fué él el que intentó volar el hogar de su casero por medio de un explosivo, brotó de sus propios labios en el momento mismo en que con su esposa se ocupaba de mudarse de la casa cuyos alquileres debía, si se da crédito a las afirmaciones de Carmen Nieves y Luis Freytes.
Descansó su conciencia el juzgador en la realidad del de-lito y en la veracidad" del dicho de dos testigos. Pudo hacerlo y su conclusión debe ser respetada por nosotros.

El recurso será declarado sin lugar y confirmada la sen-tencia.

El Juez Asociado Señor Córdova Dávila no intervino.